DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/ 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wakita et al (JP2006-2110).
Wakita sets discloses a "resin composition for optical three-dimensional modeling, characterized in comprising: urethane (meth)acrylate (A) having two or more radically polymerizable (meth)acryloyl groups, one or more amide groups, and two or more urethane groups in e molecule, and obtained by reacting an amide hydroxy compound (al) having one or more amide groups and two or more hydroxy groups in the molecule, a diol (a2) selected from the group consisting of a polyether diol, a polyester diol, and polycarbonate diols, an organic diisocyanate compound (a3), and a hydroxy group-containing (meth)acrylate (a4); an ethylenically unsaturated compound (B) having a radically polymerizable functional group other than the component (A); elastomer particles (C) having a core/shell structure in which the core component is at least one selected from an acrylic rubber-like polymer, a silicone-based rubber-like polymer, and a silicone/acrylic composite rubber-like polymer; and a radical polymerization initiator (D)."
Wakita sets forth the average particle diameter of the latex of the elastomer particles (C) is preferably 1000 nm or less; acrylamides, (meth)acrylates, etc., are given as specific examples of (B); and polybutylene glycol (average molecular weight 865) was used as (a2) in synthesis example 1. Synthesis examples 4 to 8 disclose manufacturing examples of the elastomer particle (C), and the examples disclose specific composition ratios.  In view of synthesis example 1, the molecular weight of the urethane (meth)acrylate (A) satisfies claim 1 of the present application.  The resin composition disclosed by Wakita corresponds to the curable resin composition of the present invention.  
Per example 5, Wakita sets forth a composition comprising 33.3 parts of a urethane acrylate oligomer; 44.4 parts of acrylolyl morpholine; 12.3 parts of a diacrylic acid ester of 2 mol of caprolactone of neopentyl glycol hydroxypivalate; 10 parts of trimethylolpropane triacrylate; 3 parts of a photoinitiator and 0.0515 parts of a UVA stabilizer.  Said core shell particles (C-1) has a particle size of 220 mm, which is more than 20 nm.  
Wakita does not expressly set forth the radically polymerizable functional group equivalent for the polyfunctional compound other than the urethane diacrylate; however, by calculation of the diacrylate half-ester and the trimethylolpropane triacrylate said equivalent is approximately 360 g/eq.  In the alternative, since The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Wakita does not expressly set forth the use of an aromatic polyfunctional urethane diacrylate in the examples; however, it is set forth with sufficient specificity that said urethane can be made using aromatic polyisocyanate compounds—see [0019].  Therefore, from the overall teachings of the reference an aromatic urethane diacrylate can be used with an expectation of obtaining successful results as set forth by Wakita in absence to evidence to the contrary and/or unexpected results. 
Wakita does not describe sea and island phases in the cured product, but the resin composition disclosed has the same composition ratio as the resin composition and include core-shell particles which should inherently produce island phases within a sea of cured matrix material in absence of evidence to the contrary and/or unexpected results.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc